Citation Nr: 0937947	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08 15-248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left foot and calf 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1955 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
left frozen foot and calf condition (also claimed as left 
foot/leg).  In July 2009, the Veteran testified before the 
Board at a hearing that was held at the RO.


FINDINGS OF FACT

The Veteran was exposed to cold in Korea; he has been 
diagnosed with cold injury residuals, and his currently 
diagnosed condition was at least as likely as not incurred as 
a result of in-service cold exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cold 
injury residuals in the left foot and calf have been met.  38 
U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that the Veteran's 
currently diagnosed cold injury residuals were incurred 
during his active service.  Initially, the Board notes that 
VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA's notice obligations have been met.  Once service 
connection has been granted and an initial disability rating 
and effective date have been assigned, "the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Any defect in the 
notice is therefore nonprejudicial.  Cf. Dunlap v. Nicholson, 
21 Vet. App. 112, 119 (2007) (claimant remains free to 
demonstrate how such a notification error was prejudicial).

As will be discussed below, the Veteran's service connection 
claim is granted by virtue of this order.  Because service 
connection has been granted, the Veteran's claim has been 
"proven" and 5103(a) notice is "no longer required."  
Accordingly, the Board finds that VA's duty to notify is 
satisfied in this case.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes (1) assisting the Veteran 
in the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran does not argue that VA failed in its duty 
to help procure relevant records.  The Veteran's relevant 
available service treatment records, VA medical treatment 
records, and private medical records have been obtained.  
Accordingly, VA has met its duty to assist the Veteran in 
obtaining relevant records.  The Board also finds that 
because service connection is being granted, VA is under no 
duty to provide the Veteran with an examination or to obtain 
an additional medical opinion.

In sum, the Board finds that VA has fulfilled its duty to 
assist in every respect.




II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

In the instant case, the Veteran contends he is entitled to 
service connection for cold injury residuals in his left foot 
and calf.  Specifically, he contends that his exposure to 
frigid temperatures during his active service in Korea led to 
the development of his currently diagnosed cold injury 
residuals.  His current symptoms are pain, coldness, 
tingling, and numbness that keep him awake at night.  He also 
explains that his toes sometimes "curl[ ] over" and he has 
to wear shoes that he can take off quickly "so [he] can grab 
[his feet]."

He explains that his feet were "frozen" for approximately 
six months while he was stationed in Korea, where he worked 
as a "combat engineer," operating heavy equipment and 
helping to build roads.  He contends that although his feet 
were not literally frozen (for example, to the point of 
turning black and gangrenous), even so, the exposure caused 
nerve damage that is now manifesting itself as cold injury 
residuals.  The Veteran denies having experienced any post-
service "frozen feet."  He has resided in Connecticut since 
service, and explains, "[Connecticut]'s cold.  But not like 
[Korea]."

The Veteran's service treatment records are void of any 
complaints of, treatment for, or diagnoses of frostbite or 
other cold-related injuries.  The Veteran's personnel records 
reveal that he served as a "combat construction 
specialist," and further, that he served for a period of 
eight months and twenty days in foreign service.

In September 2006, the Veteran was treated for his complaints 
of numbness and coldness in his left foot.  The examiner 
noted that he "suspect[ed] cold injury" based on the 
history the Veteran reported.  In October 2006, the Veteran 
was diagnosed with "cold injury residuals" and Raynaud's 
disease.  In May 2007, the Veteran was again diagnosed with 
"cold injury" and Parkinson's disease.  The Veteran does 
not aver continuity of symptomatology since service.

As mentioned above, to establish direct service connection, a 
veteran generally must show (1) medical evidence of a current 
disability; (2) medical evidence or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr, 21 Vet. App. at 307.

The first element-medical evidence of a current disability-
has been met.  The Veteran has two separate diagnoses of 
"cold injury residuals" and "cold injury."

The Board finds that the second element-in-service 
incurrence of an injury-has also been met.  Competency of 
evidence differs from weight and credibility: "The former is 
a legal concept determining whether testimony may be heard 
and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); cf. Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest [in 
the outcome of a proceeding] may affect the credibility of 
testimony, it does not affect competency to testify.").  A 
lay person is competent to make observations that do not 
require specialized knowledge or training.  Layno, 6 Vet. 
App. at 470.  As a rule of thumb, lay persons are competent 
to observe and describe "that which comes to [them] through 
the use of [their] senses."  Id. at 469.

Here, the Veteran is undoubtedly competent to state that he 
was exposed to severe temperatures in Korea that led to his 
feet becoming and remaining very cold for a long period of 
time.  The Board further finds his statements to be credible.  
It is true that there are no medical records in this case 
showing, for instance, that the Veteran was treated for 
frostbite.  Nevertheless, the Board finds that the Veteran's 
contention that he was exposed to the cold is consistent with 
conditions in Korea, and, significantly, there is nothing in 
the record to contradict the Veteran's statements.

Finally, the Board finds that the third element-medical 
evidence of a nexus between the in-service injury and the 
current disability-has also been met.  It is well settled 
that neither a veteran who lacks the relevant medical 
training, nor the Board, is qualified to render etiological 
opinions that require medical experience, training, or 
education.  Barr, 21 Vet. App. at 307; McLendon v. Nicholson, 
20 Vet. App. 79, 86 (2006).

In this case, two separate examiners diagnosed the Veteran 
with "cold injury residuals" and "cold injury," 
respectively.  Both of them came to their conclusions 
independently after considering the Veteran's statements 
regarding his cold exposure in Korea.  Surely, both examiners 
were well aware of the significant time interval between the 
Veteran's service and their diagnoses.

The Board also finds it significant that both of the 
examiners diagnosed the Veteran with cold injury residuals 
while simultaneously diagnosing the Veteran with other 
conditions that also affect the Veteran's lower extremities.  
One examiner diagnosed the Veteran with Parkinson's disease, 
and the other diagnosed him with Raynaud's disease.  Clearly, 
these two examiners believed the Veteran was suffering, in 
the one case, from both Parkinson's disease and cold injury 
residuals, and in the other case, from both Raynaud's disease 
and cold injury residuals.  They did not see the Veteran's 
case as being an "either-or" situation, where the Veteran 
was suffering, for example, from either Parkinson's disease 
or cold injury residuals.  Rather, they both concluded that 
the Veteran was suffering from cold injury residuals, in 
addition to something else.

The Board acknowledges that the record contains other 
treatment records that diagnose the Veteran with, for 
example, Parkinson's disease, but that are silent as to cold 
injury residuals.  These records, however, do not rule out 
the possibility of cold injury residuals-indeed, they do not 
seem to address that question one way or the other.  In any 
event, the Board finds that, at most, these other medical 
records serve to place the evidence, when viewed as a whole, 
in relative equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if 
the Board rules against a Veteran in a case where there are 
"two permissible views" of the evidence, the Board must 
provide an "adequate statement of [its] reasons or bases" 
in support of its determination that the Veteran is not 
entitled to the benefit of the doubt) (internal quotations 
omitted).  Accordingly, the Board gives the Veteran the 
benefit of the doubt and finds that the nexus element has 
been met.

The criteria for service connection for a left foot and calf 
condition (cold injury residuals) have been met, and the 
Veteran's claim is therefore granted.


ORDER

Service connection for a left foot and calf condition (cold 
injury residuals) is granted.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


